Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/22/2021 has been entered. Claims 8 and 10 are currently amended.  Claims 1-7 have been cancelled.  Claims 8-20 are pending with claims 12-20 withdrawn from consideration.  Claims 8-11 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 2, filed on 7/22/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.
Applicant's argument, see page 2-3, filed on 7/22/2021, with respect to 103 rejection over prior art Sileo has been fully considered but is not persuasive.  
Applicant made argument that the claim limitation of no titanium is critical.  The current invention is directed to Alloy 247 with titanium eliminated, thus, avoiding high γ’ content and thus leading to improved weldability.  Prior art Sileo does not teach Alloy 247; and only teach wide range of titanium.
However, even though Sileo’s titanium range is 0-5%, it still overlaps the claimed “no titanium”, i.e., 0% of titanium.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).  In addition, Sileo’s examples comprise 0% titanium [Table 1], meeting the current invention.  
Applicant's argument, see page 3-4, filed on 7/22/2021, with respect to 103 rejection over prior art Tamaoki has been fully considered and is persuasive.  The 103 rejection over Tamaoki is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sileo et al (US 5780116 A).
Regarding claim 8, , Sileo teaches nickel based superalloys comprising the following composition as compared with the current claim [col.7 ln.46-59]:
Element
Claim 8
Sileo
Cr
12-14
5-26 
Co
9.5-11
0-24.00 
W
7.5-9.5
0-15.00 
Ta
1.5-2.5
0-12

4.5-5.5
3-13.2
C
0.04-0.08
0-0.25
B
0.007-0.01
0-0.2
Hf
0.4-1.2
0.1-1.5
Zr
0.007-0.01
0-0.2
Optionally: Y
0.01-0.03
0.001-0.80
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Sileo teaches 0-5% of Ti, overlapping the claimed no Ti.

Regarding claim 9, Sileo teaches the super alloy comprising the elements in claim 8 plus 0-4% of Mo, 0-7% of Re, 0-5% of Ti, 0-0.6% of Si, 0-5% of Nb, 0-0.2% of Fe, 0-0.1% of Cu, and 0-0.05% of P, S, Pb, Bi, and Mn [col.7 ln. 55-69].  Since the lower limits are zero, these elements can be excluded from the composition, so that the superalloy only consists the elements in claim 8.

Regarding claim 10, Sileo teaches nickel based superalloys comprising the following composition as compared with the current claim [col.7 ln.46-59]:
Element
Claim 10
Sileo
Cr
12.5%
5-26 
Co
10.5%
0-24.00 
W
8.5%
0-15.00 
Ta
2%
0-12
Al
5%
3-13.2
C
0.05%
0-0.25
B
0.009%
0-0.2
Hf
0.5%
0.1-1.5
Zr
0.009%
0-0.2
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Sileo teaches 0-5% of Ti, overlapping the claimed no Ti.

Regarding claim 11, Sileo teaches the super alloy comprising the elements in claim 10 plus 0-4% of Mo, 0-7% of Re, 0-5% of Ti, 0-0.6% of Si, 0-5% of Nb, 0-0.2% of Fe, 0-0.1% of Cu, and 0-0.05% of P, S, Pb, Bi, and Mn [col.7 ln. 55-69].  Since the lower limits are zero, these elements can be excluded from the composition, so that the superalloy only consists the elements in claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734